816 F.2d 683
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George Eli WRIGHT, Petitioner-Appellant,v.Billy W. COMPTON, Warden, Respondent-Appellee.
No. 87-5179.
United States Court of Appeals, Sixth Circuit.
April 24, 1987.

Before MERRITT and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of appellee's motion to dismiss the appeal.  Appellant has not responded.


2
It appears possible that appellant's pro se motion of December 23, 1986, styled a motion to vacate, might appropriately be construed as a motion for an extension of time in which to appeal to this Court.  It is not apparent whether, if the motion were so construed, appellant ought to be found to have demonstrated "excusable neglect."    Therefore, it is hereby ORDERED that the motion to dismiss be denied and the matter be remanded to the district court for a determination as to the character of the motion and as to whether the appellant showed excusable neglect under Rule 4(a)(5), Federal Rules of Appellate Procedure.